Citation Nr: 1634263	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin conditions on the left and right foot to include dermatophytosis, onychomycosis, hyperkeratotic lesions, and porokeratosis.

4.  Entitlement to service connection for gout.

5.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In response to the appellant's request for a hearing before the Board, the RO scheduled him for a Board hearing in April 2016.  In March 10, 2016 correspondence, the appellant stated he would not be able to attend the Board hearing.  The appellant requested the Board make a decision based on the evidence of record.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  In July 19, 2016 written brief, the Veteran through his representative withdrew the travel board hearing request for the issues of entitlement of service connection for skin conditions on the left and right foot to include dermatophytosis, onychomycosis, and hyperkeratotic lesions, entitlement to service connection for gout, and entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensably disabling.  As a result, those issues are also before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asbestosis, entitlement to service connection for skin conditions on the left and right foot to include dermatophytosis, onychomycosis, and hyperkeratotic lesions, entitlement to service connection for gout, and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

FINDING OF FACT

The evidence does not show that the Veteran has a diagnosed PTSD disability at any point during the appeal period.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As to the issue decided herein, the Veteran was provided adequate notice in a letter dated July 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed PTSD.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's claimed PTSD is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current PTSD or other psychiatric disability.  As there is no competent medical evidence that the Veteran has a current diagnosis of a PTSD disability as required by the first McLendon element, or persistent or recurrent symptoms of PTSD, a remand to afford the Veteran an examination is not necessary.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

At the outset the Board notes that the Veteran's service treatment records (STR's) and service personnel records are unavailable.  March 2010 and July 2011 memorandums in the claims file reflect that the Veteran's STR's were fire-related and cannot be reconstructed, and after various efforts to obtain his personnel records, it has been determined that further attempts are futile and therefore the records are not available.  

The Veteran asserts that he has PTSD that is related to in-service stressors.  Specifically, the Veteran reported that he got a piece of bamboo stuck in his hand and when he sought treatment, the physician attempted to cut the bamboo out of his hand without the benefit of anesthesia.  He stated that as a result he developed blood poisoning and needed to be hospitalized for a month.  The Veteran also reported that there was a plane that crashed close to his unit in which the pilot may have died.  Harsh military conditions as a ranger such as twenty mile hikes, endurance tests, and going long periods with little food or water were also cited by the Veteran as stressors.  Lastly, the Veteran reported an incident of a bar fight between some of his buddies and some locals in which one of his friends was stabbed in the buttocks.  The Board notes that the reported stressors could not be verified. 

Even assuming that a claimed stressor could be verified, the evidence fails to demonstrate that the Veteran has ever been diagnosed with PTSD or any other mental health condition.  The Veteran's post-service VA and private treatment records contain no indication of a PTSD disability during the pendency of the appeal.  Depression screening by VA in August 2012 and November 2014 was negative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosis of PTSD, the Board finds that service connection is not warranted.


ORDER

Service connection for PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claims for entitlement to service connection for asbestosis, skin conditions of the bilateral feet to include dermatophytosis, onychomycosis, and hyperkeratotic lesions, gout, and entitlement to an increased rating for bilateral hearing loss.

Asbestosis

The Veteran contends that he was exposed to asbestos while on active duty.  Specifically, he reported that he had to wear asbestos gloves to handle spent ammunition and when he was detailed to the motor pool he was exposed to asbestos from the brake shoes of the vehicles.  

August 1995 University of Alabama treatment records reflect that the Veteran was referred for evaluation of possible asbestos-related disease.  During the examination the Veteran reported that in 1955 he began working for Reynolds Metals Company as a casting operator and helper.  He was still working there at the time of the examination.  He relayed that his job duties caused extensive exposure to asbestos at Reynolds.  Duties included handling asbestos paper, mixing asbestos with flour to cap the hole of the furnace, sweeping up asbestos debris, and being in the same area as other workers who were removing, handling, and applying asbestos products.  The Veteran stated that this work was completed without respiratory protection provided.  The Veteran was diagnosed with asbestosis based on his significant history of occupational exposure to asbestos with a potential latency period of approximately 40 years.  

While the Veteran reports significant post-service exposure to asbestos, he has also reported possible exposure during active duty service.  Although the Veteran has a current disability, and a reported in-service injury, there is not enough information in the claims file to adjudicate the claim, and a VA examination is necessary to ascertain whether it is at least as likely as not the claimed in-service asbestos exposure resulted in asbestosis.  

Skin conditions of the bilateral feet

The Veteran asserts that he developed a chronic bilateral foot condition while on active duty in the tropical jungles of Okinawa with the 75th Regimental Combat Team.  In a September 2013 statement the Veteran reported that his unit was out in the jungle for weeks at a time in constant rain.  As a result of his feet constantly being wet he developed what was then called jungle rot.  The Veteran stated that he was given medication and a salve to put on his feet in service, and that he has continued to suffer with a bilateral foot condition since service.  

In a September 2013 statement, the Veteran's treating physician Dr. J. D. S. from Shoals Foot Center, reported treating the Veteran since 2011 for severe dermatophytosis, gout, onychomycosis, and hyperkeratotic lesions.  Dr. J. D. S. stated that while it was hard to prove these conditions are a result of the Veteran's military service, it was very possible that the Veteran's service abroad would have exposed him to various types of bacterial and fungal organisms.  A skin diseases Disability Benefits Questionnaire (DBQ) completed by Dr. J. D. S. reflects that the Veteran reported having problems with his nails and skin since his military service.  He has several diagnoses for skin conditions of his feet which require constant or near constant treatment of topical medications, as well as debridement of lesions.  Due to his bilateral foot conditions, the Veteran has difficulty walking and standing for prolonged periods of time.

Although the Veteran has a current disability, and a reported in-service injury, there is not enough information in the claims file to adjudicate the claim, and a VA examination is necessary to ascertain whether it is at least as likely as not the claimed in-service jungle rot resulted in the various skin conditions the Veteran currently has.  Additionally, the Board notes that the treatment records from Shoals Foot Center have not been associated with the claims file.  VA's duty to assist under the Veterans Claims Assistance Act of 2000 includes helping claimants to obtain STRs and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As these private treatment records likely contain evidence pertinent to the determination of the Veteran's claim, on remand the AOJ should attempt to obtain the records and upon doing so complete any further development deemed necessary to adjudicate the Veteran's claim.  

Gout

The Veteran contends that his gout is a result of his exposure to constant rainy conditions while stationed in Okinawa during his active military service.  As noted above, the Veteran is treated for this condition by Dr. J. D. S. from Shoals Foot Center.  These treatment records have not yet been associated with the claims file and therefore on remand the AOJ should attempt to obtain these records and upon doing so complete any further development deemed necessary to adjudicate the Veteran's claim.

Bilateral hearing loss

The Veteran is seeking an increased rating for his bilateral hearing loss which is currently rated as noncompensably disabling.  A review of the claims file reveals that on July 22, 2016, a request was initiated by the AOJ to schedule the Veteran for a new VA audiology examination.  A July 25, 2016 Report of General Information form reflects that the Veteran called the VA National Call Center and requested that his scheduled VA audio examination be moved to the Shoals Area Clinic in Sheffield, Alabama, as it is a shorter distance for him to travel as he is 83 years old and just had stitches removed due to a fall.  The note stated that the Veteran was to be informed of the decision.  To date there is no evidence in the claims file that the Veteran's request to have the audiology examination moved received a response, or that the VA audio examination has taken place.  As the new VA audiology examination is pertinent to the increased rating claim, there is insufficient evidence at this time for the Board to proceed with the adjudication of this claim.  On remand, the AOJ should determine the status of the Veteran's pending VA audiology examination and thereafter complete any further development deemed necessary to adjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.

2.  The Veteran should be contacted and requested to provide the names of all private providers of medical care that he received for his bilateral foot skin conditions and gout disorder.  After obtaining any necessary consent, the AOJ should contact any identified medical care providers, to include Dr. J. D. S. and request copies, for association with the claims folder, of any and all records of treatment, to include records pertinent to the most recent medical treatment received.  

3.  The AOJ should determine the status of the Veteran's pending VA audiology examination and the Veteran's request to have the examination scheduled close to his residence and thereafter complete any further development deemed necessary to adjudicate the Veteran's claim for an increased rating for bilateral hearing loss.

4.  After completion of the above, schedule the Veteran for a VA examination with the appropriate examiner to determine the etiology of his current asbestosis disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  A complete history should be obtained from the Veteran relative to his asbestos exposure prior to, during, and after service.  

a)  First, the examiner should address whether wearing gloves that had asbestos in them while handling spent ammunition or working around brake shoes on vehicles could have resulted in asbestos exposure.

b)  If the answer is YES, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any in-service exposure to asbestos is an etiological factor in the Veteran's subsequent diagnosis of asbestosis.

In providing the opinion, the examiner should take into account all theories of exposure to asbestos raised by the record.  He/she should comment on and discuss the August 17, 1995 clinic note from the University of Alabama at Birmingham.  The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed bilateral foot skin disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot skin disability is of service onset or otherwise related to or was caused by his active duty service.

For the purpose of this examination, the examiner should accept as true the Veteran's account of exposure to rainy conditions in Okinawa resulting in 'jungle rot', as well as his reports of continued problems with his feet and toenails since service.

Specifically, the examiner should comment on the September 24, 2013 statement from Dr. J. D. S., the Veteran's treating physician from Shoals Foot Center, that it is possible that the Veteran's Okinawa service would have exposed him to various types of bacterial and fungal organisms.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

7.  Thereafter, the AOJ should readjudicate the issues on appeal, to include any further development deemed necessary for the claim for service connection for gout.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


